OPINION OF THE COURT
Kupferman, J.
We would affirm the order of the Family Court on the careful and thoughtful opinion and findings of fact and conclusions of law of Dembitz, J. (Matter of Deborah S., 100 Misc 2d 485).
*493This matter has gone on much too long. There is no dispute about the fact that the mother is not qualified and that the Ruiz family is qualified and desires to have the child. We do not need another hearing.
Accordingly, the order of the Family Court, New York County (Dembitz, J.), entered on June 11, 1979, should be affirmed without costs and without disbursements.